DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 1-16 are pending.

Election/Restrictions
Applicant's election with traverse of chocolate as the species of food product comprising a cocoa product and lycopene as the species of carotenoid compound in the reply filed on 10/12/2022 is acknowledged.  Applicant presents no specific reasons for the traversal and no arguments as to why the species are not patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-16 read on the elected species and will be searched and examined to the extent that they read on administering a chocolate containing lycopene.

Priority
This application is a continuation of U.S. Patent Application Serial No. 14/361,795, filed May 30, 2014, which is a national stage of PCT/GB2012/052973 assigned the international filing date of November 30, 2012 and which claims its priority to United Kingdom Patent Application 1120772.7 filed December 2, 2011.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/361,795, filed on 05/30/2014.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 11/03/2020 and 12/29/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a) requires a legible copy of for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  C.F.R. §1.98(b) explicitly states each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.   
37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references 16 and 36 in the IDS filed 11/03/2020 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The term "derivatives" in claim 2, appearing in the expression "…cocoa solid, cocoa butter, cocoa liquor and/or their derivatives", is a relative term which renders the claim indefinite. In particular, "their derivatives" does not particularly point out the degree or type of derivation that a given substance may have in relation to the parent substance and still be considered a "derivative" as intended by Applicant.  Specifically, other than food products containing cocoa solid, cocoa butter, or cocoa liquor per se, it is entirely unclear what cocoa-based products are intended as “their derivatives” as claimed.
Applicant has failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 3 in part (e) recites the limitation “or other liver (micro-) damage”.  Recitation of this parenthetical information renders the claim unclear whether it is intended to be limited to liver micro-damage or if “micro-“ is merely a non-limiting embodiment.
Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 depends from claim 1 and recites that the individual is “mature or elderly”.  The metes and bounds of the individuals encompassed by claim 6 are unclear because “mature” and “elderly” are subjective terms.  For example, it is unclear at what age Applicant considers an individual to be “mature” or “elderly”.  Even young persons can be construed as “mature” for their age and “elderly” has no art recognized minimum age at which a person is considered to be “elderly”.  Accordingly, a person of ordinary skill in the art would not be reasonably apprised what individuals fall within the claimed “mature or elderly”.

Claims 12-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 12-13, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In this case, it is unclear whether the claimed carotenoid-rich product (Claim 12) and xanthophylls and carotenes (Claim 13) are intended to be limited to only those specific embodiments following the phrase “such as”. 

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing total cholesterol in an individual comprising administering a chocolate comprising about 0.7 mg lycopene per 1 g of chocolate, does not reasonably provide enablement for i) reducing total cholesterol in an individual comprising administering other food products comprising a cocoa bean product and other carotenoids and/or ii) causing weight reduction, reducing or delaying the symptoms of ageing, or treating a skin condition comprising administering a food product comprising a cocoa bean product and a carotenoid compound to an individual.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:



The nature of the invention, and breadth of the claims
The invention is drawn to methods of causing weight reduction, reducing or delaying the symptoms of ageing, or treating a skin condition comprising administering a food product comprising a cocoa bean product and a carotenoid compound to an individual.  See Claim 1. The claims broadly encompass administering any food product comprising any cocoa bean product and any carotenoid compound in any amounts whatsoever.
The nature of the invention is the therapeutic use of food products such as chocolate containing a carotenoid compound to cause weight reduction, reduce or delay the symptoms of ageing, or treat a skin condition.

The state and predictability of the art, and relative skill of those in the art
The following prior art is prima facie evidence of the unpredictability in the art of using cocoa-based food products and/or tomato lycopene for therapeutic purposes.  
Almoosawi et al. (British Journal of Nutrition, 2010, vol. 103, pages 842-850) demonstrates that consumption of dark chocolate comprising polyphenols had no effect on body weight (Table 2).  Crews et al. (Am. J. Clin. Nutr., 2008, vol. 87, no. 4, pages 872-880) administered dark chocolate or cocoa beverage to older adults and concluded that the investigation failed to support the predicted beneficial effects of dark chocolate and cocoa consumption on any of the neuropsychological or cardiovascular health-related variables included in the research.  Story et al. (Annu. Rev. Food. Sci. Technol., 2010, vol. 1, pages 189-210) teach that while consumption of lycopene-based food products has been shown to decrease triglyceride levels and LDL cholesterol, consumption of a carotenoid-rich diet did not have an effect on plasma antioxidant status or markers of oxidative stress (paragraph bridging pages 198-199).  Indeed, Story et al. teach that “future studies are required to understand the mechanism(s) whereby lycopene or its metabolites are proven to possess biological activity in humans” (Abstract).  The potential beneficial health effects of cocoa products and lycopene are questionable at best.  Jia et al. (Am. J. Clin. Nutr., 2010, vol. 92, pages 218-225) carried out a meta-analysis of randomized controlled trials of the short-term effect of cocoa product consumption on lipid profile and conclude that while short-term cocoa consumption significantly reduced blood cholesterol, the changes were dependent on the dose of cocoa consumption and the healthy status of participants.  Indeed, there was no dose response and no effects in healthy participants (Abstract).  Bose et al. (Singapore Med. J., 2007, vol. 48, no. 5, pages 415-420) teach that tomato lycopene administered to patients with coronary heart disease may have “considerable therapeutic potential as an antioxidant” but led to no significant changes in lipid profile and “may not be used as a hypolipidemic agent in CHD” (Abstract).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Here, while Applicant administered a very specific cocoa-based food product (Chocolate) containing specific amounts of a specific carotenoid (1.57 mg of tomato oleoresin per 1 g of chocolate) to CHD or healthy patients having elevated total serum cholesterol above 200 mg/dL and/or triglycerides above 150 mg/dL and observed putative beneficial effects on lipid parameters, Applicant is not claiming the treatment of hypercholesteremia.  Rather, Applicant is claiming a method of causing weight reduction, reducing or delaying the symptoms of ageing, or treating a skin condition comprising administration of any food product comprising any cocoa bean product and any carotenoid compound in any amount whatsoever.  

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides guidance and direction for making a single, specific food product – a “Lipid-lowering chocolate” comprising commercially available dark chocolate mixed with tomato oleoresin containing 15% lycopene in the ratio of 1.57 mg of oleoresin to 1 g of chocolate.  Each 10 g or 30 g portion of chocolate contained 47.1 mg of tomato oleoresin (about 7 mg lycopene).  See p.27, l. 15-25.  Other than this specific food product, Applicant provides no direction or guidance for making any other food products comprising any other cocoa bean product and any other carotenoid compound.
	Working examples are limited to administering the above described “Lipid-lowering chocolate” to CHD or healthy patients having elevated total serum cholesterol above 200 mg/dL and/or triglycerides above 150 mg/dL.  
	Other than passing mentions in the disclosure, Applicant provides no guidance or direction for causing weight reduction, reducing or delaying the symptoms of ageing, or treating a skin condition comprising administration of any disclosed or claimed food product. There are no working examples demonstrating that any food product comprising any cocoa bean product and any carotenoid compound effectively causes weight reduction, reduces or delays any symptom of ageing, or treats any skin condition.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that administering food products comprising a cocoa bean product and a carotenoid will be effective in causing weight reduction, reducing or delaying the symptoms of ageing, and/or treating a skin condition as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicant has presented a general idea that because a “Lipid-lowering chocolate” comprising commercially available dark chocolate mixed with tomato oleoresin containing 15% lycopene in the ratio of 1.57 mg of oleoresin to 1 g of chocolate administered to CHD or healthy patients having elevated total serum cholesterol above 200 mg/dL and/or triglycerides above 150 mg/dL appears to have beneficial effects on lipid parameters then any “food product” comprising any “cocoa bean product” and any “carotenoid compound” in any amount(s) administered to any individual will be effective to cause weight reduction, reduce or delaying any and all symptoms of ageing, and/or treat any and all skin conditions.   A person of ordinary skill in the art at the time the invention was made would find this, quite simply, unbelievable.  
Determining if any particular “food product” comprising any particular “cocoa bean product” and any particular “carotenoid compound” in any particular amount(s) administered to any particular individual would be effective to cause weight reduction, reduce or delaying any symptom of ageing, and/or treat any skin conditions would require formulation of said food product (with limited direction or guidance provided by Applicant) and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment (with limited direction or guidance provided by Applicant).  This is undue experimentation given the nature of the invention, the breadth of the claims, the state and predictability of the art, the limited guidance and direction provided by Applicant, and the limited working examples.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-7, and 11-15 are rejected under 35 U.S.C. 102(b) as being anticipated by ROIZEN (US 7,976,879 B2; Issued Jul. 12, 2011).
Roizen teaches a product and method for administering daily micronutrient requirements (DMRs) comprising vitamins, minerals and essential fatty acids targeted to reduce appetite and/or the risks associated with aging and associated cognitive impairment.  The DMRs are administered to individuals via food products (Abstract; col. 2, l.52-58).  Regarding claims 1 and 6-7, a supplement according to at least some embodiments may be directed to reducing the risk of age related diseases including, inter alia, wrinkled skin (col. 2, l.38-45).  Regarding claims 1-2 and 11-15, Roizen teaches in a first embodiment a health bar comprises, inter alia, three ground dark chocolate nubbins [i.e., “a cocoa bean product”] and about 30 mg lycopene [i.e., “a carotenoid compound”] (Example 1; Tables 1-3). See also Claims 1 and 7, which teaches a nutritional supplement product comprising, inter alia, three ground dark chocolate nubbins [i.e., “a cocoa bean product”] and about 30 mg lycopene [i.e., “a carotenoid compound”]. 
Roizen therefore anticipates claims 1-3, 5-7, and 11-15.
Claims 1-3, 5, and 11-15 are rejected under 35 U.S.C. 102(b) as being anticipated by HITZ ET AL. (US 2010/0143543 A1; Published Jun 10, 2010).
Hitz et al. teach fortified foods expected to provide patients afflicted with or at risk for developing macular degeneration or other age-related deficiencies with alternative and more palatable sources of the ingredients of the original AREDS formula (Abstract).  Measured amounts or volumes are referred to as “units” and relate to amounts of volumes of fortified foods “that are to be consumed daily by patients afflicted with macular degeneration or subjects at risk for developing the condition” ([0006]).  A preferred specific embodiment relates to a single chocolate unit intended for daily consumption or a plurality of chocolate units, each unit supplemented with, inter alia, 0.5 mg lutein and 0.2 mg lycopene ([0008]; [0106]-[0139]; [0178]-[0210]).  Chocolates are a preferred food for introduction of the formulations of the invention ([0139]-[0145]).  See also Claim 22:

    PNG
    media_image1.png
    258
    403
    media_image1.png
    Greyscale

	Hitz et al. thus anticipate daily administration of a food product comprising a cocoa bean product (chocolate) and a carotenoid compound (lutein and lycopene) to an individual as broadly encompassed by claims 1-3, 5, 11-15.

Claims 1-3, 5, 7, 10-15 are rejected under 35 U.S.C. 102(b) as being anticipated by LANG (US 2007/0269493 A1; Published Nov. 22, 2007).
Regarding claims 1-3, 5, 7, 10-15, Lang teaches a 7 gram chocolate bar comprising, inter alia, 250 g lutein and 300 g lycopene ([0046]; Table 4).2  The chocolate bar was administered to an individual (“…the chocolate bar was tasted”) ([0047]).  
Lang thus anticipates administration of a food product comprising a cocoa bean product (chocolate bar) and a carotenoid compound (lutein and lycopene) to an individual as broadly encompassed by claims 1-3, 5, 7, 10-15.

Regarding all of the above 35 U.S.C. 102 rejections, the intended uses of the claimed administration “to an individual” are not afforded patentable weight. The claims broadly encompass administration to any “individual”. Regarding claims 3 and 5, because the cited prior art anticipates the claimed active method step, the burden is on Applicant to prove the administration of the food products taught in the cited prior art do not elicit the recited biological effects.  The Office does not have experimental facilities to measure biological effects elicited by a claimed administration method taught in the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over CLARK ET AL. (US 6,262,109; Issued July 17, 2001), FUJIWARA ET AL. (US 5,705,526; Issued Jan. 6, 1998), and REID ET AL. (Maturitas, 2011, vol. 68, pages 299-310) in view of STORY ET AL. (Annu. Rev. Food Sci. Technol., 2010, vol. 1, pages 189-210), LANG ET AL. (US 2007/0269493 A1; Published Nov. 22, 2007), HITZ ET AL. (US 2010/0143543 A1; Published Jun 10, 2010), and ROIZEN (US 7,976,879 B2; Issued Jul. 12, 2011).
Independent claim 1 requires administering a food product comprising a cocoa bean product and a carotenoid compound “to an individual” for the intended purpose of causing weight reduction, reducing or delaying the symptoms of ageing, or treating a skin condition. Applicant’s elected food product is chocolate and the elected carotenoid compound is lycopene.
Clark teaches a method of treating high cholesterol and lipids, comprising administering
lycopene. Regarding claim 8, Clark discloses the relationship between high levels of cholesterol and lipids in cardiovascular disease; lowering cholesterol levels with drugs prevents heart attacks, coronary heart disease, and the growth of atherosclerotic lesions (column 1, lines 30-40). Clark states, “These reports clearly support the theory that lowering of serum cholesterol level will retard coronary atherogenesis and therefore reduce the risk of cardiovascular disease” (column 1, lines 42-46). Clark teaches administration of lycopene to a subject in need of preventing or treating high levels of serum cholesterol or lipids, thereby reducing serum cholesterol levels (claim 6; column 2, lines 31-36). Lycopene is administered in an oral composition, which may be formulated by mixing the active substance with edible pharmaceutically acceptable non-toxic inert, solid, or liquid carriers (column 4, lines 45-50).
Fujiwara also teaches a hypercholesterolemia therapeutic agent comprising lycopene as the active ingredient. Hypercholesterolemia is a condition wherein cholesterol concentration in blood continues to be excessively high, wherein the total cholesterol concentration is at least 220 mg/dl in serum; sustained high levels of cholesterol are implicated in the development of myocardial infarction, cerebral infarction, arteriosclerosis, and gangrene (column 1, lines 21-33). Fujiwara teaches that most cholesterol in blood is present in the forms of low-density lipoprotein (LDL), high-density lipoprotein (HDL), and very low density lipoprotein (VLDL) (column 1, lines 33-36). Excess LDL is implicated in arteriosclerotic formation (column 1, lines 41-54). Fujiwara teaches that lycopene reduces both cholesterol and LDL levels (column 2, line 65 - column 3, line 18). Regarding claim 12, Fujiwara discloses that lycopene may be extracted from fruits such as tomatoes (column 3, line 36-43).
Ried also teaches the therapeutic effects of lycopene. Ried discloses that lycopene is a carotenoid found in tomatoes which has an anti-atherosclerotic activity. Ried discloses a meta- analyses of intervention studies between 1955 and September 2010 investigating the effects of
lycopene on blood lipids or blood pressure. Ried states, “Meta-analysis on serum lipids revealed
a significant cholesterol-lowering effect of lycopene for total serum cholesterol and low-density-
lipoprotein (LDL) cholesterol” (Abstract). Lycopene consumption is associated with a decreased
risk of cardiovascular disease, including atherosclerosis, myocardial infarction, and stroke;
lycopene is proposed to reduce cholesterol levels by the suppression of cholesterol synthesis, increase of LDL degradation, and inhibition of HMGCoA-reductase (page 300, column 1).
Story also teaches the therapeutic effects of lycopene and other carotenoid compounds found in tomatoes. Story discloses a study wherein subjects consumed tomatoes, tomato juice, or a lycopene drink (all delivering 40 mg lycopene/day) for six weeks, resulting in decreased triglyceride levels and LDL cholesterol. 
Thus all of Clark, Fujiwara, Ried, and Story disclose the effects of lycopene in reducing cholesterol, LDL, and triglycerides. The ordinarily skilled artisan would have had a reasonable expectation of success in administering lycopene to a subject, and observing a resulting decrease in cholesterol, LDL, and triglycerides in view of the combined teachings of Clark, Fujiwara, Ried, and Story. Although Clark, Fujiwara, Ried, and Story do not teach the use of a food product comprising chocolate and lycopene, the ordinarily skilled artisan would find it obvious to administer lycopene in a food product such as chocolate, as evidenced by Lang and Hitz.
Lang discloses dietary supplements comprising an active agent, such as the carotenoid lycopene, dispersed in a fat matrix, particularly chocolate. Lang is generally directed towards compositions for oral composition comprising a fat matrix, such as chocolate, for delivering active agents. Lang teaches the benefits of chocolate as a vehicle for delivering active agents (paragraph 11). Chocolate masks unpleasant flavors while imparting a smooth and creamy texture to compositions of active agents. Chocolate is resistant to microbial growth and hydrolysis of water-sensitive active agents, as it is substantially anhydrous. Lang teaches that suitable active agents for use in the chocolate compositions include lycopene (paragraphs 16 and 35). Lang teaches that the compositions comprise a fat matrix as the delivery vehicle for an active agent; one such fat is cocoa butter, and the cocoa butter fat matrix may be provided by the cocoa butter in chocolate (paragraphs 19-22). The compositions may comprise any active agent possessing beneficial biological activity to a human, wherein the active agent refers to any substance administered to an individual to achieve a biological effect (paragraphs 18, 27). Regarding claims 1-3, 5, 7, 10-15, Lang teaches a 7 gram chocolate bar comprising, inter alia, 250 g lutein and 300 g lycopene ([0046]; Table 4).3  The chocolate bar was administered to an individual (“…the chocolate bar was tasted”) ([0047]).
Hitz et al. teach fortified foods expected to provide patients afflicted with or at risk for developing macular degeneration or other age-related deficiencies with alternative and more palatable sources of the ingredients of the original AREDS formula (Abstract).  Measured amounts or volumes are referred to as “units” and relate to amounts of volumes of fortified foods “that are to be consumed daily by patients afflicted with macular degeneration or subjects at risk for developing the condition” ([0006]).  A preferred specific embodiment relates to a single chocolate unit intended for daily consumption or a plurality of chocolate units, each unit supplemented with, inter alia, 0.5 mg lutein and 0.2 mg lycopene ([0008]; [0106]-[0139]; [0178]-[0210]).  Chocolates are a preferred food for introduction of the formulations of the invention ([0139]-[0145]).  See also Claim 22:

    PNG
    media_image1.png
    258
    403
    media_image1.png
    Greyscale

Roizen teaches a product and method for administering daily micronutrient requirements (DMRs) comprising vitamins, minerals and essential fatty acids targeted to reduce appetite and/or the risks associated with aging and associated cognitive impairment.  The DMRs are administered to individuals via food products (Abstract; col. 2, l.52-58).  Regarding claims 1 and 6-7, a supplement according to at least some embodiments may be directed to reducing the risk of age related diseases including, inter alia, wrinkled skin (col. 2, l.38-45).  Regarding claims 1-2 and 11-15, Roizen teaches in a first embodiment a health bar comprises, inter alia, three ground dark chocolate nubbins [i.e., “a cocoa bean product”] and about 30 mg lycopene [i.e., “a carotenoid compound”] (Example 1; Tables 1-3). See also Claims 1 and 7, which teaches a nutritional supplement product comprising, inter alia, three ground dark chocolate nubbins [i.e., “a cocoa bean product”] and about 30 mg lycopene [i.e., “a carotenoid compound”]. 
	The claimed invention is the obvious use of a chocolate food product as a delivery vehicle for an active agent (lycopene) to an individual.  One having ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ the lycopene and chocolate formulations taught by Lang, Hitz, and/or Roizen for the method of reducing cholesterol and LDL disclosed by Clark, Fujiwara, Ried, and Story because lycopene was known to reduce cholesterol, LDL, and triglycerides.
	Regarding claims 4, 6, and 8, which require administration to individuals that are overweight or obese (claim 4), mature or elderly (claim 6), or have a condition such as cardiovascular disease, metabolic syndrome, type II diabetes, etc., it would have been prima facie obvious to administer lycopene in a chocolate-based food product to any individual having hypercholesteremia, including individuals who are overweight, obese, mature, elderly, and/or have cardiovascular disease, metabolic syndrome, type II diabetes, etc.  For example, Reid et al. teach that studies included in their meta-analysis including participants who had Type 2 diabetes and/or were “mature” (aged 62 ± 7 years) and/or were hypertensive (Table 2).  
	Regarding claim 7, which requires the skin condition is, inter alia, “other age or non-age related skin conditions”, Roizen teaches a supplement according to at least some embodiments may be directed to reducing the risk of age related diseases including, inter alia, wrinkled skin (col. 2, l.38-45).
	Regarding claim 9, which requires the cocoa bean product is consumed “during a mealtime”, as such a product can only be consumed during a mealtime or not during a mealtime (e.g., as a snack), it would have been prima facie obvious to administer the cocoa bean product at any time before, during, or after a meal.  Further, as Hitz et al. teach the compositions taught therein are suitable as “food products”, the ordinary skilled artisan would recognize that a food product could be predictably consumed during a mealtime.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,849,336. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘336 patent claims encompass administering chocolate comprising a carotenoid compound to an individual; wherein the chocolate comprises between 0.1 to 1 mg of the carotenoid compound per one gram of chocolate; and wherein the carotenoid compound is selected from the group consisting of lutein, lycopene, astaxanthin, and b-carotene (Claim 1 of ‘336 patent).  The individual has metabolic syndrome, obesity, type II diabetes, or atherosclerosis (Claim 2 of the ‘336 patent).  The food product is consumed during a mealtime (Claim 2 of the ‘336 patent).  The chocolate comprises 0.2 mg/g of the carotenoid compound (Claim 6 of the ‘336 patent). Accordingly, Claims 1-4 and 8-15 are anticipated by the ‘336 patent claims.
Regarding claim 5, absent factual evidence to the contrary carrying out the methods of the ‘336 patent, i.e., administering chocolate comprising a carotenoid compound to an individual, will naturally reduce or delay the visual signs of ageing in the individual because the same active agent is being administered to the same individual.
Regarding claim 6, it would have been prima facie obvious to administer chocolate comprising a carotenoid compound to an individual to any individual having metabolic syndrome, obesity, type II diabetes, or atherosclerosis as recited in the ‘336 patent claims, including individuals who mature or elderly.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2 550 g carotenoid compounds in a 7 gram chocolate bar is 0.550 mg/7 grams, i.e., 0.08 mg carotenoid compound per gram of cocoa bean product as encompassed by claim 10.
        3 550 g carotenoid compounds in a 7 gram chocolate bar is 0.550 mg/7 grams, i.e., 0.08 mg carotenoid compound per gram of cocoa bean product as encompassed by claim 10.